DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: various chemical acronyms (e.g. AETAC) are used throughout the body of the specification without first being defined/spelled out. Although some are more common than others, all acronyms should be defined at first use, and then used as acronyms thereafter.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-11 recite the limitation "the proppant" in the preambles (as well as throughout claim 10 [3 occurrences]).  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, lines 1-2 recite “as the first polymer degrades due hydrolyzes a hydrogel is formed…” which does not make grammatical sense, and leaves the reader unable to determine the claimed subject matter.
Claim 8, lines 1-2 recite the first polymer hydrolyzes at reservoir conditions to crosslinked with the second polymer” which does not make grammatical sense. Perhaps “crosslinked” should be replaced with –crosslink--.  
Claim 11 recites the limitation "the viscous oil" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’973 (CN 102892973).
  	With respect to claim 1, CN’973 discloses a  polymer mixture for downhole applications, the mixture comprising: a first cationic or amphoteric polymer that hydrolyzes; a second cationic polymer or cationic surfactant. See [0018], [0026], [0034]. 
However, the reference fails to explicitly state “ that does not hydrolyze” as called for in the claim. The reference does teach the second polymer as polyDADMAC [0034], which is the same as the second polymer of the instant invention, therefore the property of not hydrolyzing is also be the same. If there is any difference between the mixture/polymer of CN’973 and that of the instant claims, the difference would have been minor and obvious. "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

With respect to claim 2, the reference teaches wherein the first cationic polymer is a friction reducer, and the second cationic polymer or cationic surfactant is a relative permeability modifier [0026], [0034].

With respect to claim 3, the reference teaches wherein the first polymer is a Acryloyloxyethyltrimethyl Ammonium Chloride copolymer, and the second polymer is a Polydiallyldimethylammonium chloride [0026], [0034].

With respect to claim 4, the reference teaches wherein as the first polymer degrades due hydrolyzes a hydrogel is formed of the first cationic polymer and the second cationic polymer [0042-0043].

With respect to claim 5, the reference teaches wherein the hydrogel limits water production from reservoirs while allowing viscous oil to flow through the hydrogel [0026], [0032].

With respect to claim 6, the reference teaches wherein the hydrogel is formed within a fracture in a downhole environment [0018].

With respect to claim 7, the reference teaches wherein the first cationic polymer and the second cationic polymer are pumped downhole together [0018], [0034].

With respect to claim 8, the reference teaches wherein the first polymer hydrolyzes at reservoir conditions to crosslinked with the second polymer [0028-0029], [0066].

With respect to claim 9, the reference teaches wherein the first polymer and the second polymer adhere to silica and ceramic surfaces [0018], [0022].

With respect to claim 10, the reference teaches wherein the second polymer is in contact with the proppant before the proppant is introduced into the fracture, and the hydrogel does not attached to oily surfaces [0026], [0032].

With respect to claim 11, the reference teaches wherein the viscous oil flows through the hydrogel before high total dissolved solids water ([0026], the water permeability decreased, while the oil permeability remained unchanged). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/22/2022